DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 11/16/2021.  
Status of the Claims
	In applicant’s amendments, claims 2, and 12-15 were cancelled, claims 1, 3, 9, 11, 18, 19, and 22 amended. Claims 1, 3-11, and 16-22 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(a) and 112(b) have been obviated in view of applicant’s amendments and arguments, and was/were withdrawn.  
Claim Objections
The following claims are objected to because of the following informalities:  Appropriate correction is required.
Claim 1, lines 3, 4, and 6-8: correct first letter “A” to ---a--- at the beginning of each line.
Claim 19, lines 3, 4, and 6-8: correct first letter “A” to ---a--- at the beginning of each line.
Specification
The abstract of the disclosure is objected to because limited to a single paragraph within the range of 50 to 150 words in length. Currently the abstract is 38 works and has a paragraph reference number. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-12, and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7527568 B2 (Joseph). 
	Regarding Independent Claim 1, Joseph discloses a device for increasing an athlete’s running speed while in motion for increasing resistance (the device is capable of exercising the user’s leg muscles increasing the user’s running speed) while in motion (training system 10, the device rolls on wheels 30, 32 along a track and increases its resistance while in motion through platform 126; “wheels 30-36 permit the second support 14 to roll or move generally parallel to the ground in the direction of double arrow A in FIG. 1” Col. 5, lines 24-26), comprising: 
A frame (first frame 12) having a front end and back end positioned oppositely to said front end (Figure 1: Annotated; the back end is towards the user and the front end is opposite the back end);  

    PNG
    media_image1.png
    582
    661
    media_image1.png
    Greyscale

Figure 1: Joseph Annotated
	b. A handle for moving said device (engagement member 18, see Figure 1 wherein the user is engaging the member 18 with their hands), said handle being attached to said back end of said frame (member 18 is attached to the back end via supports 16); 
	c. At least two rear movable members attached to said back end of said frame (wheels 32, 36; there is a left and right rear wheel 32, 36);
	d. At least one front movable member attached to said front end of said frame (wheels 30);
	e. A movable weight bearing device attached to said frame (platform 126), said movable weight bearing device operably moving between said back end of said frame and said front end of said frame when said device is in motion (see Figures 2 and 3 wherein the platform 126 with weights 38 moves forward and rearward, Figure 3 further shows arrows indicating movement of the platform 126),
(weights 38, post 128 is configured to receive weight 38, see Figure 14).
	Regarding Claim 3, Joseph further discloses the device of Claim 1 wherein said load comprise one or more weighted objects (weights 38). 
	Regarding Claim 4, Joseph further discloses the device of Claim 1 wherein said movable weight bearing device comprises a sprocket and roller chain system (chain 140 with sprocket 150). 
	Regarding Claim 5, Joseph further discloses the device of Claim 4 wherein said sprocket and roller chain system is actuated by said at least two movable members attached to said back end of said frame (rotation of wheels 36 along the second frame 14 actuates the chain 140 and causes rotation of the sprocket 150). 
	Regarding Claim 6, Joseph further discloses the device of Claim 4 wherein said sprocket and roller chain system transfers said load linearly along said frame of said device (first frame 16 which contains the resistance system 120 provides a resistance/load to the linear motion of the first frame relative to the second frame while moving left and right). 
	Regarding Claim 7, Joseph further discloses the device of Claim 1 wherein said load increases as said device is moved in a linear direction (“when the player moves the engaging member away from the engaging member home position, the weight moves on a second member to provide an increased amount of resistance to the player” Col. 3, lines 19-22; as the first frame is moved relative to the second frame the resistance/load is increased). 
	Regarding Claim 8, Joseph further discloses the device of Claim 7 wherein said load is increased in a linear direction (Col. 3, lines 19-22 above; the load is increased with linear motion of the first frame relative to the second frame as the user pushes). 
	Regarding Claim 9, Joseph further discloses the device of Claim 8 wherein said resistance is increased as said resistance moves from said back end of said frame to said front end of said frame (“when the player moves the engaging member away from the engaging member home position, the weight moves on a second member to provide an increased amount of resistance to the player” Col. 3, lines 19-22; the resistance is increased as the first structure moves linearly). 
	Regarding Claim 10, Joseph further discloses the device of Claim 1 wherein said load increases upon said at least one movable member as said device moves linearly (Col. 3, line 19-22; in as much as applicant has shown the resistance is increased as the first structure moves linearly). 
	Regarding Claim 11, Joseph further discloses the device of Claim 10 wherein said athlete (player P) is caused to work harder by increase of said resistance onto said one movable member (“when the player moves the engaging member away from the engaging member home position, the weight moves on a second member to provide an increased amount of resistance to the player” Col. 3, lines 19-22; as the player P moves the first frame relative to the second frame the resistance is increased and thus the player P has to apply increased further to move the device). 
	Regarding Claim 16, Joseph further discloses the device of Claim 1 wherein movable weight bearing device moves reversibly linearly based upon the direction of linear motion of said device (See Figures 2 to 3 which show the linear motion of the first frame in relation to the second frame (right to left) and wherein the platform 126 linearly move on structure 125 in the reverse direction (left to right) to the linear motion of the first frame). 
	Regarding Claim 17, Joseph further discloses the device of Claim 16 wherein said movable weight bearing device moves gradually back to said back end of said frame (the device is configured to return to the home position (Figure 2) once force is no longer being applied by the Player P and thus the platform 126 return to their initial position in Figure 2). 
	Regarding Claim 18, Joseph further discloses the device of Claim 1 wherein said two front movable members and said two rear movable members are wheels (wheels 36, 34). 
	Regarding Independent Claim 19, Joseph discloses a device for increasing an athlete’s running speed while increasing device resistance while in motion (“when the player moves the engaging member away from the engaging member home position, the weight moves on a second member to provide an increased amount of resistance to the player” Col. 3, lines 19-22; the device increases the resistance while moving forward and the user is capable of increasing their running speed with the device by exercising their leg muscles), comprising: 
	A frame (first frame 12) having a front end and back end positioned oppositely to said front end (Figure 1: Annotated; the back end is towards the user and the front end is opposite the back end);  

    PNG
    media_image1.png
    582
    661
    media_image1.png
    Greyscale

Figure 2: Joseph Annotated
	b. A handle for moving said device (engagement member 18, see Figure 1 wherein the user is engaging the member 18 with their hands), said handle being attached to said back end of said frame (member 18 is attached to the back end via supports 16);
	c. At least two rear movable members attached to said back end of said frame (wheels 32, there is a left and right rear wheel 32);
	d. At least one front movable member attached to said front end of said frame (wheels 30);
	and e. A graduated resistance system (weights 38 with platform 126 and controller 202) actuated upon linear motion of said device (“when the player moves the engaging member away from the engaging member home position, the weight moves on a second member to provide an increased amount of resistance to the player” Col. 3, lines 19-22; the platform 126 moves based on linear movement of the first frame towards the rear end of the device), said graduated resistance system providing increased resistance as said device moves linearly (Col. 3, lines 19-22 above; as the device is moved the resistance is increased). 
	Regarding Claim 20, Joseph further discloses the device of Claim 19 wherein said graduated resistance system is programmable (controller 202; controller 202 has programming). 
	Regarding Claim 21, Joseph further discloses the device of Claim 20 wherein said graduated resistance system is computerized (“the controller 202 (1) issues a "go" signal, (2) reads the data from the player's attack, (3) computes the time/speed/power parameters, (4) displays the parameters for a specified time period, such as one second, then (5) issues another "go" signal, and so on. Thus, the system can operate in a sequence-of-hits mode, as just described, or a single-hit mode.” Col. 12, lines 20-28; the controller is computerized). 
	Regarding Claim 22, Joseph further discloses the wherein said graduated resistance system is programmably releasable (“the controller 202 (1) issues a "go" signal, (2) reads the data from the player's attack, (3) computes the time/speed/power parameters, (4) displays the parameters for a specified time period, such as one second, then (5) issues another "go" signal, and so on” Col. 12, lines 20-28 above” Col. 12, lines 20-28; the controller has a programmed mode of operation for having the user do the sequence of hit mode for releasing and attacking the training dummy). 
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Regarding arguments on Page 8 and 9, applicant’s arguments pertain to intended use of the device “device for increasing an athlete’s running speed”. Recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this particular case applicant is arguing narrower than what is claimed as the claim states “device for increasing an athlete’s running speed” not that the athlete is intended to run. The device meets the structural limitations of the claim and is capable of providing the benefit of increasing an athlete’s running speed through exercise with the device and strengthening the leg muscles. 
Likewise applicant’s arguments rely on language solely recited in preamble recitations in claims 1 and 19. When reading the preamble in the context of the entire claim, the recitation "for increasing an athlete's running speed" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/ZACHARY T MOORE/Examiner, Art Unit 3784                                      /NYCA T NGUYEN/Primary Examiner, Art Unit 3784